Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2018

                                      No. 04-16-00593-CV

                               Alvin M. BURNS and I.M. Burns,
                                         Appellants

                                                v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding

                                         ORDER
       Having considered the appellants’ motion and the appellees’ responses in opposition, the
“Motion to (1) Bifurcate Oral Argument and (2) Withhold Consideration of the Non-Attorney
Disqualification Issues” filed by appellants Alvin M. Burns and I.M. Burns is DENIED.

       The main appeal and the cross-appeals have been set for formal submission and oral
argument before this Court on December 11, 2018 at 9:00 A.M., before a panel consisting of
Chief Justice Marion, Justice Martinez, and Justice Rios. The sealed portion of the appeal
concerning the attorney disqualification issues is set for submission “on briefs” before the same
panel on December 11, 2018.

        Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal. If
you do not wish to present argument, you must notify this Court in writing within seven (7) days
of receiving this notice.

It is so ORDERED on October 29, 2018.
                                             PER CURIAM


ATTESTED TO: ________________________________
             KEITH E. HOTTLE,
             Clerk of Court